DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 3-4, 6-7, 9, 12, 14-16 and new claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiwata et al (US 20140102752) cited in IDS in view of Shimizu et al (JP 2012-224714), both cited in the previous Office Action 
Ushiwata teaches an insulated wire, comprising: 

Regarding claims 1, 3-4, 7, 9 and 12, the composition may have a second insulating layer 12 (see 0078), formed from polyimide resin, polyamide-imide resin or polyester-imide resin (see 0080). In addition, the composition may include a lubricating layer 13 containing a lubricant may be further provided or the outer periphery of the insulating layer 11. The lubricant may be one kind or a mixture of two or more kinds selected from the group consisting of polyolefin wax, fatty amide, and fatty acid ester. In particular, one kind of fatty acid amide or polyolefin wax (see 0082 and Figures 1-3).
Note that although Ushiwata teaches the same layers as the one of claimed composition, the reference is silent regarding their physical properties.
However, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Ushiwata’s and Applicant’s layers, since they formed from the same polymers.
In reference to claims 6 and 10, Ushiwata teaches that the thickness of polyimide layer is 40 um (see 0089).
Ushiwata does not teach a porous polyimide layer.
Shimizu teaches an insulated electric wire comprising a conductor, a porous layer and an outer layer. The porous structure obtained from an insulating varnish comprising a coating film-constituting 
Regarding amendment to claim 1, Shimizu teaches hollow silica particles for porous layer formulation (see Table 1). Thus, silica itself represents a shell, surrounding the pores.
The coating resin can be formed from polyimide.
The porosity of the layer above is within the range of 15 to 30% (see claim 7) and its thickness is 30 um. Shimizu discloses that in order to lower the dielectric constant of the insulating film it is advantageous to make the film porous.
Therefore, it would have been obvious to a person of ordinary skills in the art to use porous insulating film in a wire composition in order to lower its dielectric constant.
Note that Shimizu teaches an insulated electric wire comprising a conductor, a porous layer and an outer solid layer.
The porous insulating film formed by using the insulating varnish Is first obtained on the surface of the conductor, Further, a topcoat layer provided on the porous film formed by using the varnish,
The porosity of the layer above is within the range from 15 to 30% {see claim 7) and its thickness is 30 um. Shimizu discloses that in order to lower the dielectric constant of the insulating film if is advantageous to make the film porous.
Therefore, it would have been obvious to a person of ordinary skills in the art to use porous insulating film in a wire composition in order to lower its dielectric constant.

However, the reference discloses a porous polyimide, which can replace a solid layer disclosed by Ushiwata (the primary reference}. The latter reference teaches a polyimide with exactly the same structure as one used by Applicant (see Table 1 and claim 1).
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same mechanical properties from Applicant’s and reference compositions, since they have the same chemical structure.

Allowable Subject Matter
4.	Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not result in a composition, comprising:
metal conductor,
porous polyimide layer of specific structure having  hollow core particles  and shell compound, which is silicone,
solid polyimide layer of the same structure.
The closest prior art found is represented by Shimizu et al (JP 2012-224714}
Shimizu teaches an insulated electric wire comprising a conductor, a porous layer and an outer layer. The porous structure obtained from an insulating varnish comprising a coating film-constituting resin and a resin having a thermal decomposition temperature lower than the baking temperature of the coating film-constituting resin.
In reference to claim 17, Shimizu teaches that topcoat layer can be formed from silicone and the coating resin can be formed from polyimide.
However, Shimizu fails to teach shell compound comprising silicone. Instead, the reference teaches silica gel.



Response to Arguments

5.	Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 

Applicant states that during the interview occurred on November 18, 2021 Examiner admitted that Ushiwata does not teach a porous layer and Shimizu does not teach a location of the porous layer recited in the amended claim 1.
Examiner reconsider his position on this issue. Shimizu teaches hollow silica particles for porous layer formulation (see Table 1). Thus, silica itself represents a shell, surrounding the pores. In other words, porous hollow silica particles can be considered as a core-shell composition.
Applicant submits that Shimizu does not disclose that the topcoat layer is the polyimide solid layer.
Examiner disagrees. Shimizu teaches the coating resin can be formed from polyimide. Besides, primary reference (i.e. Ushiwata) teaches such a layer.












6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765